Continuation of 12:
The AFCP request filed 4/25/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:

The proposed amendments change the scope of claims 9 and 21 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search and consideration was conducted, and the proposed amendments appear to be taught by the prior art as indicated below. In view of the newly cited prior art, as well as reconsideration of previously-cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

1. Claim 9 stands rejected under 35 USC § 102 as being anticipated by Bae (PG Pub. No. US 2017/0179299 A1).  Bae teaches, among other features, depositing a gate dielectric layer (135) in first and second recesses (first and second recesses h2), the gate dielectric layer filling the first recess to form a first isolation layer extending between an epitaxial source/drain region and a semiconductor substrate (fig. 38: lower portion of 135 extends between 104/105 and 110), the first isolation layer extending from a third layer to a fourth layer of a multi-layer stack (fig. 38: lower portion of 135 extends vertically between 122 and 121), and depositing a gate electrode material (130) in the second recess (fig. 41: 130 deposited in second recess h2).
Bae does not teach the proposed limitation of the first isolation layer extending past opposite sidewalls of the epitaxial source/drain region in a direction parallel to a major surface of the semiconductor substrate.
However, previously-cited prior art reference Kang et al. (PG Pub. No. US 2020/0093219 A1) teaches depositing a gate dielectric layer (¶ 0033: 152) in a plurality of recess (¶ 0127: recesses formed by removal of sacrificial semiconductor layers 104) to form a first isolation layer (¶ 0072: 754, having a structure integrally connected with gate dielectric layer 152) extending between an epitaxial source/drain region and a semiconductor substrate (fig. 31D: 754 includes portion 754D extending between epitaxial source/drain region 730 and semiconductor substrate portion FA), the first isolation layer extending past opposite sidewalls of the epitaxial source/drain region in a direction parallel to a major surface of the semiconductor substrate (fig 31D: 754 extends past opposite sidewalls of 730).  Kang further teaches depositing a gate electrode material (¶ 0024: 160) in second recess (fig. 31D: 130 formed in upper recesses between nanosheets NSS).  Therefore, it appears that Kang, either alone or in combination with Bae, teaches the new limitations in the proposed amendment to claim 9.
In addition, newly identified prior art reference Chung et al. (PG Pub. No. US 2021/0098634 A1) appears to teach the new limitations of claim 9.  Chung teaches a substrate isolation layer (¶ 0040: 268), comprising portions of high-k gate dielectric 262/264, extending past sidewalls of epitaxial source/drain regions 240A and 240B (fig. 18 among others).  Chung appears to be qualified as prior art under the provisions of 35 USC § 102 (a)(2).  In the event that this reference is disqualified by invoking the prior art exceptions under 35 U.S.C. 102(b)(1)/(2), it may still be applicable under a double patenting rejection.

2. Claim 21 stand rejected under 35 USC § 103 as being unpatentable of Bae in view of Chi et al. (PG Pub. No. US 2018/0269320 A1).  Similar to claim 9, Bae teaches forming a plurality of recesses by removing semiconductor layers from a multilayer stack, and depositing high-k gate dielectric in the recesses.  Bae does not teach the proposed limitation of a top surface of the high-k dielectric is in physical contact with a bottom surface of the first epitaxial source/drain region.
However, this feature also appears to be taught by Kang.  In the embodiment of figs. 31A-31D, bottom insulation structure 754, formed from a portion of high-k gate dielectric 152, includes portion 754C with a top surface contacting a bottom surface of epitaxial source/drain region 730 (¶ 0073: upper surface of the bottom insulation structure 754 may contact a lower surface of each of the plurality of source/drain regions 730).  Therefore, it appears that Kang, in combination with Chi and/or Bae, teaches the new limitations in the proposed amendment to claim 21.


Since the cited prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.  Accordingly, the proposed amendments have not been entered and the rejections of record are maintained.





/BRIAN TURNER/               Examiner, Art Unit 2894